Citation Nr: 1607209	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  11-20 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected migraine headaches from June 4, 2010 to October 31, 2011.  

2.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had activated service as a member of the Army National Guard from July 2006 to September 2006, from June 2007 to May 2008, and from April 2009 to June 2010.  He had additional periods of inactive service in this reserve component.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Denver, Colorado.  With respect to the TDIU portion of this appeal, the claim was remanded in June 2015 for additional development which has not yet been accomplished.  The claim for a higher rating for migraines was adjudicated by the Board in June 2015; however, the portion of that claim denying entitlement to a compensable rating prior to November 1, 2015 was appealed to the U.S. Court of Appeals for Veterans Claims (Court).  The portion of the appeal which awarded the current 50 percent rating for migraines was not affected by the Court's review; however, the denial of a compensable evaluation, from June 4, 2010 to October 31, 2011, was vacated and remanded to the Board for further consideration via a January 2016 Court order.  The decision below effectuates the mandates of the Court's order.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From June 4, 2010 (the date of award of service connection) to October 31, 2011, the Veteran's service-connected migraine headache disability was productive of very frequent attacks that were prolonged and completely prostrating in nature; the attacks, occurring multiple times per week and lasting from three hours to all day in duration, could only be ameliorated by medication usage combined with sleep and, thusly, were productive of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for an initial 50 percent disability rating, from June 4, 2010 to October 31, 2011, for service-connected migraine headaches, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria and Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

Where, as here, entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of staged ratings for separate periods of time is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board is, pursuant to the Court's order, only considering the applicability of a higher disability rating from June 4, 2010 (the initial grant of service connection) to October 31, 2011.  

Diagnostic Code 8100 pertains to the evaluation of migraine headaches, and it provides for a 10 percent disability rating for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  See 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  A maximum schedular 50 percent disability rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id. 

The Board notes that the criteria for a 50 percent rating are written in the conjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  The rating criteria do not define "prostrating" attacks.  "Prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32d ed. 2012). This is consistent with medical guidance used by the VA Compensation Service which suggests that "[a] prostrating migraine may be described as a condition that causes lack of strength to the point of exhaustion."  See VA Compensation Service's Medical Electronic Performance Support System.  Likewise, the rating criteria also do not define "severe economic inadaptability."  However, nothing in DC 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent disability rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).
As briefly noted in the introductory section, this case has been before the Board on a previous occasion, and in a June 2015 decision, a 50 percent disability evaluation for migraine headaches was granted.  The effective date of this award, however, was set to November 1, 2011, meaning that a "staged rating" had been created.  

The Board denied entitlement to a compensable rating prior to November 1, 2011, and the Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  Via a joint motion for remand between the counsel for the Veteran and counsel for the Secretary of Veterans Affairs (Secretary), it was agreed that the Board did not adequately explain why there was no entitlement to a 50 percent evaluation (or, indeed, a lesser 10 or 30 percent rating) prior to November 1, 2011.  The Veteran was granted service connection for migraines effective June 4, 2010, and he appealed the initial noncompensable rating assigned at that time.  In essence, the Veteran did not dispute that the currently-assigned 50 percent evaluation is correct; however, he does dispute the fact that the award was not given for the entire period under appellate review.  In a Court order dated in January 2016, and issued pursuant to the joint motion for remand, the portion of the Board's decision denying an initial compensable disability rating prior to November 1, 2011 was vacated, and the Board was ordered to re-adjudicate the issue for that period only.  This decision serves to effectuate the Court's order.  

Essentially, the Board based its decision to award a 50 percent rating based on letters received from the Veteran's employer and a personal headache journal the Veteran authored to document his symptoms.  This was started in November 2011, and both the journal and the employer's letters do, without question, document frequent headaches which require the Veteran to be off of work (in whole or in part) for 20 days or more per month.  

As mentioned, Diagnostic Code 8100 provides that a 50 percent rating will be assigned when migraine headaches produce very frequent prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The issue before the Board is whether the Veteran's headaches were so severe between the grant of service connection on June 4, 2010 and the award of the 50 percent rating (which the Veteran has asserted to be the correct rating for his current symptoms) on November 1, 2011.  The Board determines that his headaches were also severe at that time.  

Indeed, the Veteran was examined by VA in January 2011, and at that time it was noted that he experienced headaches three times per week, with attacks lasting from several hours to all day in duration.  Medication did make some of the symptoms manageable, but he did present with "throbbing retro-orbital pain with photophobia, blurred vision, and scotomata" during his attacks.  The headaches apparently did get better with sleep, but the attaining of sleep was noted to be difficult.  As far as the progression of the disease, some clinical notes dating to September 2010 did show a bit of improvement with medication; however, the Veteran reported that relief achieved through medication was not long-lasting so as to indicate true healing of his symptoms.  In a neurological consultation of February 2011, made outside of the context of a claim for benefits, the Veteran again reported headaches occurring every three days with durations between three hours and all day.  Sleep and medication were the only ways to alleviate his symptoms.  

Clinical notes from 2011 indicate that the Veteran was attending school on a fulltime basis during the time he was experiencing these symptoms.  While of a later date than the period under review, the Veteran submitted a letter, dated in 2013, in which he stated that special accommodations were made by his community college so that he could take time off because of the pain experienced with his headaches.  That the Veteran submitted this letter in 2013, only a few years after reporting his severe symptoms in 2011, does not mean that he was fully capable of attending school until 2013.  Quite the contrary, the symptoms reported in the clinical context demonstrate that he experienced severe pain requiring sleep and medication as the only effective remedy prior to submitting his 2013 statement.  

Indeed, while the Veteran did not start a journal of his headache pain and the associated impact on his employability until November 2011, there is no reason to believe that the symptoms which were documented arose out of the blue at that time.  As noted, VA clinical and examination records dated prior to November 2011 document multiple weekly attacks of prolonged severity in the months preceding his compiling of a headache journal.  As far as economic impact, the Veteran has, since his separation from service, acted as a co-owner of a private business (a hookah lounge in Grand Junction, Colorado).  The other owner of the business provided documentation of the Veteran's absences starting in November 2011, but again, it appears as if this was just the date at which the evidence began to be compiled (as opposed to the date at which symptoms began).  The February 2011 VA clinical notation describes sleep as the only way to alleviate symptoms, and by necessity, sleeping at any time during a work day (which, for a business such as a hookah lounge would involve nights and weekends) would have a substantial economic impact on the Veteran's earnings.  

Indeed, the symptoms documented in November 2011, which formed the basis of the current and non-contested 50 percent rating, appear to have been consistent since the award of service connection in June 2010.  There is no evidence of record to counter this, and the described symptoms noted by the Veteran and physicians in a clinical setting (both in examination and treatment environments), do support the proposition that very frequent, prostrating attacks of migraine headaches have been present since, at least, June 2010.  That such attacks were only able to be remedied by sleeping and medication of varying effectiveness (an activity which, by nature, took the Veteran out of engaging in commerce), it can also be concluded that the headaches produced severe economic inadaptability.  As such, the Veteran will be given an initial rating of 50 percent for his migraine headaches from June 4, 2010 to October 31, 2011.

The award of a 50 percent rating is the maximum schedular benefit allowed by law.  As noted, it is the current rating assigned for migraines, and the Veteran does not contend that such a rating should be disturbed.  He does not assert an entitlement to higher than a 50 percent rating for any period, and has not contended that his disability is so unique so as to be outside the norm of what is covered by the rating schedule.  Accordingly, the Board will not remand the claim for a referral to the Director of Compensation for consideration of an extraschedular evaluation.  See Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

Entitlement to an initial 50 percent rating for service-connected migraine headaches,  from June 4, 2010 to October 31, 2011, is granted subject to the statutes and regulations governing the award of VA monetary benefits.  


REMAND

The Board, in June 2015, remanded a claim for entitlement to TDIU for consideration in the first instance.  It was further noted that, as the issue was raised pursuant to a claim for an increase (see Rice v. Shinseki, 22 Vet. App. 447 (2009)), that specific notice as to how to substantiate the TDIU portion of the claim for an increase had not yet been provided to the Veteran.  The Board directed that notice on how to substantiate the TDIU be given to the Veteran, and further, that the claim for the TDIU portion of the claim for an increase be adjudicated by the RO following the passing of an appropriate amount of time.  These actions have not yet been completed by the RO.  

A remand by the Board confers, as a matter of law, a right to substantial compliance with Board instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the Veteran has not been provided notice with respect to the TDIU aspect of his claim for a higher rating, and as he has not had such a claim adjudicated in the first instance, the claim must be remanded so that such actions can occur.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the appropriate notice with respect to how to substantiate the TDIU portion of his claim for a higher disability rating.  Allow him to submit evidence supportive of his claim.  

2.  Following the receipt of any additional evidence, should it arrive, but regardless as to if anything is received, re-adjudicate the TDIU portion of the claim for a higher rating on a de novo basis.  Should the claim be denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


